DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	The Amendment filed 4/6/22 has been entered. Claim(s) 1-7, 9-17 and 19-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 103 from the previous Office Action mailed on 1/6/22.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 and 11 recite(s) the limitation "generating a machine learning algorithm using training data, wherein the training data is created using a plurality of past user interactions" and “generating the filter set using the machine learning algorithm and the preference input”.  These limitations render the claims indefinite, as the phrase “generating a machine leaning algorithm using training data” is ambiguous.  The claims do not provide sufficient technical detail defining what constitutes the machine learning algorithm or how such a machine learning algorithm is generated based on the recited training data, which could have an infinite number of meanings based on the lack of steps to generate the machine learning algorithm and what constitutes the algorithm.  Thus, any further limitations that refer to the machine learning algorithm are also ambiguous, because the recited machine learning algorithm is defined generically with no details defining the algorithm itself or how it is produced.  Any subsequent steps which rely on said machine learning algorithm are thus indefinite based on their incorporation of the ambiguous term.  Based on the lack of technical detail (e.g., steps, flowchart, or procedures), either in the claims or specification, regarding what constitutes the machine learning algorithm or how the machine learning algorithm is generated using training data, claims 1 and 11 and the dependent claims thereof based on their incorporation by reference, are deemed indefinite.

35 USC 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1 and 11 recite(s) the limitation "generating a machine learning algorithm using training data, wherein the training data is created using a plurality of past user interactions" and “generating the filter set using the machine learning algorithm and the preference input”.  The claim is silent regarding technical detail for how the generation of said machine learning algorithm is performed, but instead merely defines the step in a result-based manner stating that it is performed “using training data” in no particular manner.  Although the written description (par. 0028; 0035) describes deriving or generating an algorithm based on a training set, the written description is devoid of any technical detail defining how that is accomplished.  The written description refers to various types of algorithms (e.g., binary classifier, multi-class classifier, a naive-Bayes classifier, a support vector machine, a k-nearest neighbor algorithm, a decision tree, a random forest, logistic regression, stochastic gradient descent, and the like), but again, this is merely an identification of types of algorithms and does provide any technical detail in the form of steps, flowchart, or procedures for how the algorithms are generated using training data.  Therefore, one of ordinary skill in the art would reasonable conclude the Applicant did not have possession of the claimed invention at the time of filing, and thus the written description requirement is not met.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process and product, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps practically performed by mental process, including observation, evaluation, judgement and opinion.  These include: a system for displaying nutrimental artifacts comprising: calculate a target allotment, wherein calculating the target allotment comprises: retrieving a plurality of previous verified matters; classifying each previous version of the plurality of previous verified matters to a matter category using a classification process, wherein the classification process utilizes a previous verified matter as an input, and outputs a matter category, and is based on a training set including a plurality of previous verified matters correlated to a plurality of matter categories; and generating a matter category for each of the plurality of previous verified matters as a function of the classification process; receive, from a provider, a plurality of nutrimental artifacts including an allotment value; generate a filter set modifying the plurality of nutrimental artifacts, wherein generating a filter set modifying the plurality of nutrimental artifacts comprises: retrieving a preference input; generating an algorithm using training data, wherein the training data is created using a plurality of past user interactions; andPage 2 of 18Caldwell Intellectual Property Law, LLC 200 Clarendon St.generating the filter set using the algorithm and the preference input; order the plurality of nutrimental artifacts as a function of the verified matter, the allotment value, and the filter set; and display the ordered plurality of nutrimental artifacts within the display; wherein the target allotment comprises a self- reported value; wherein the target allotment comprises a timestamp including a defined period of time; retrieve an allergy test of a user; and assign an allergy state value for each of the plurality of nutrimental artifacts as a function of the allergy test; transmit the filter set to a provider;Page 3 of 18Caldwell Intellectual Property Law, LLC 200 Clarendon St. receive from the provider, an updated allotment value; and order the plurality of nutrimental artifacts as a function of the updated allotment value; wherein the filter set relates to an ingredient modification; wherein the filter set relates to a performance modification; receive from the provider, a nutrimental artifact including an allotment value containing a reduction; compare the nutrimental artifact to a nutrimental instruction set relating to the user; and order the plurality of nutrimental artifacts as a function of comparing the nutrimental artifact to the nutrimental instruction set; receive a selection of one of the plurality of nutrimental artifacts displayed; and calculate an updated target allotment as a function of the selection. Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations. Thus, the limitations above fall into the “mental process” grouping of abstract ideas. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., implementing the system identified as the abstract idea above on a user device or defining the system identified as the abstract idea above as comprising a user device connected to a central network and the user device including a display interface, wherein the display interface configures the user device to: perform the step identified as the abstract idea above; defining various steps identified as the abstract idea above as based on or using a classification machine-learning process including defining said machine-learning process as trained using a training set;  generating a machine learning algorithm using training data and subsequently generating the filter set using the machine learning algorithm; defining information as being displayed on a display interface and defining the various steps identified as the abstract idea above as being implemented via the display interface and in communication with a provider device) are recited so generically that they represent no more than mere instructions to apply the judicial exceptions in a computer environment. The recitation of a user device, a provider device, a central network, and a display comprising a user display interface are identified by name alone with no further details defining them in a technical manner, and instead merely replace the manual process of mentally performing these steps identified as a mental process above, including use of pen and paper to evaluate the claimed information. Likewise, the recitation of a machine learning process or algorithm are recited with no technical details whatsoever that they are interpreted as merely replacing a manual process performed by mental process.  The lack of detail in the claims of such machine learning processes or algorithms amounts to a black box, which merely receive an input and, through some undefined manner, produce an output.  Even the identified output device, the display interface, merely presents the results of the abstract idea, again with no further detail defining it in a technical manner that could reasonably be interpreted as a particular machine or improvement to display technology.  Thus, merely outputting information by a display interface amounts to insignificant post solution activity.  In other words, but for the physical nature of the display, the steps of presenting the results of the analysis/evaluation type steps is practically capable of being performed through mental process using a human analog, such as speech or pen/paper, to present the claimed information.  Finally, reciting a machine learning process that is claimed as being trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories, but provides no further details how the training is performed, and thus to the extent the machine learning model is “trained” to perform this function, it does so in an unspecified manner which under the broadest reasonable interpretation covers the same processes a person would train themselves. Additionally, the claims themselves merely identify machine learning process and algorithm by name alone and with no benefits or purpose for using it in particular, nor any explanation of how it would be implemented in the claimed steps beyond merely stating that it is used in an unspecified manner. The results of using the machine learning process or algorithm would be the same result that is achieved by performing the step manually through mental steps embodied in the judicial exception identified above based on the lack of further detail of how the machine learning process is used and trained, or how generating a filter set uses said machine learning algorithm. Together and individually, these additional elements can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a generic computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of a computer-implemented system with various generically recited structure does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  as explained with respect to Step 2A Prong Two, the additional elements do not provide a technical improvement. The first is defining at the outset or in a trivial manner the use of a user device, a provider device, a network, and a display interface as performing the claimed steps identified above as the abstract idea. However, the specification of the instant application describes this hardware in a generic manner (e.g., par.0009-0010) that indicates that it is sufficiently well-known that the specification does not need to describe the particulars of such additional elements, including with respect to modifying the mutable story elements, to satisfy 35 U.S.C. § 112(a). As explained previously, defining the steps as being executed by generic hardware identified in Prong 2 above is at best the equivalent of merely adding the words “apply it” to the judicial exception, and thus not considered a technical solution. Mere instructions to apply an exception cannot provide an inventive concept. The same reasoning regarding insignificant extra solution activity still applies to display interface, and thus do not represent significantly more than the abstract idea. Finally, the recitation of performing various determining steps by a machine learning process or algorithm includes no details defining the architecture of said machine learning process or algorithm or how said machine learning process or algorithm achieves the stated result, which for purposes of Step 2A Prong Two, did not amount to a particular machine or improvement to the functionality of the machine or other technology. The machine learning process and algorithm is disclosed in the specification (for example, see par. 0075 which is the only paragraph that references a “machine learning algorithm”; see also par. 0068 which generically defines “A machine learning process, as used herein is a process that automatedly uses a body of data known as "training data" and/or a "training set" to generate an algorithm that will be performed by a computing device/module to produce outputs given data provided as inputs; this is in contrast to a non-machine learning software program where the commands to be executed are determined in advance by a user and written in a programming language”, but does not actually define what the machine learning process is in the context claimed which could not be performed by a user through mental steps) in a manner that indicates that it is sufficiently well-known that the specification does not need to describe the particulars of such additional elements, including with respect to modifying the mutable story elements, to satisfy 35 U.S.C. § 112(a).  Based on the cursory recitation of these physical hardware components, these additional elements are merely automating a manual process, using a generic computer to process the claimed information, which the courts have indicated insufficient to show an improvement in computer-functionality.  see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase), LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application). Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-7, 9-17 and 19-20 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS

35 USC 101 – Rejections
Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive.
In response to Applicant's argument (Claim 1 recites a user device that is configured to calculate the target allotment wherein calculating the target allotment comprises retrieving a plurality of previous verified matters, classifying each previous version of the plurality of previous verified matters to a matter category using a classification machine learning process, and generating a matter category for each of the plurality of previous verified matters as a function of the classification process. Applicant contends that the above-described step, as recited in claim 1 as currently presented, cannot be done by the human mind. The specification also provides that the "classification process," is a process whereby user client device derives from training data, a model known as a "classifier," for sorting inputs into categories or bins of data. (Specification as filed at paragraph [0035]). This is analogous to example claim from the MPEP that does not recite an abstract idea, which covers "a method of training a neural network" including "training the neural network in a first stage using the first training set", "creating a second training set" using "non-facial images that are incorrectly detected as facial images," and "training the neural network in a second stage usingPage 8 of 18 Caldwell Intellectual Property Law, LLC200 Clarendon St. 59th FloorBoston, MA 02116Application Serial No.: 16/919,497 Attorney Docket 1057-OSSUSCIthe second training set." MPEP 2106.04(a)(1). While this example concerns a "neural network" instead of a "classifier" both neural networks and classifiers are types of machine learning. Therefore, in accordance with the MPEP, "calculating the target allotment" does not recite an abstract idea.), Examiner directs Applicant to the updated rejection under 35 USC 101 above, which clarifies the abstract idea recited in the claims, and identifies the additional elements claimed, including the machine learning process and algorithm.  Applicant’s assertion that the identified steps cannot be performed by mental process is merely conclusory, and not persuasive, as but for the generic recitation defining the process or algorithm as “machine-learning”, the step of classifying information can be done by a person through mental process, including sorting information.  The instant claims do not require a neural network, as was the case in the cited MPEP example, nor do the instant claims provide any technical detail regarding how the recited machine learning process or algorithm are trained.  They merely state that they are trained by using a training set, thus amounting to a black box which does not preclude the process from mental process.  Therefore, the rejection is maintained.
In response to Applicant's argument (Here, the machine-learning model is not an activity incidental to the primary process such as a step to gather data. The primary process in question is generation of a target allotment. The classifier as recited in claim 1 is a part of the target allotment generation, and thus does not qualify as "pre-solution activity." The client device incorporates machine learning to "derive from training data, a model known as a "classifier," for sorting inputs into categories or bins of data" (Id. at paragraph 35). Moreover, "a classification process may include generating one or more classification algorithms" that may be used to sort, classify, and modify the inputs to the system. Machine learning within the claims is used to classify each of the plurality of previous verified matters to a matter category not to gather information regarding those matters. The machine learning portion of claim 1 and 11 do not gather any information whatsoever. Therefore, Applicant submits that claim 1 and 11 are not pre-solutions, unlike the example provided by the MPEP (discussed above). […] Furthermore, despite the contention that "the machine learning models are not recited as being used to directly calculate the target allotment, rather, they are used to classify the matter, Page 9 of 18 Caldwell Intellectual Property Law, LLCApplication Serial No.: 16/919,497 Attorney Docket 1057-OSSUSCIand then the output is used to calculate the target allotment," the limitation of "classifying.. . using a classification machine learning process" is recited in claims 1 and 11, as amended, as a component of "calculat[ing] a target allotment." Thus, "classifying. . . using a classification machine learning process" is a required component of "calculat[ing] a target allotment" as recited in claims 1 and 11, as amended which means that it is not "incidental to the primary process or produce" as required by the MPEP. MPEP 2106.05(g). Therefore, "classifying.. . using a classification machine learning process" is not pre-solution activity.), Examiner directs Applicant to the updated rejection under 35 USC 101 above, which clarifies the abstract idea recited in the claims as including target allotment and classifying, and identifies the additional elements claimed including the machine learning process and algorithm.  Furthermore, sorting inputs into categories or bins of data is not claimed.  Although Examiner agrees the machine learning portion of claims 1 and 11 are not presolution activity, they are additional elements that are recited at such a high level of generality that they do not offer meaningful limitations beyond generally linking the abstract idea to a computer or machine, based on the lack of any detail defining what constitutes a machine learning process or algorithm, how they are trained, or how they achieve the stated results claimed.  Therefore, the rejection is maintained.
	In response to Applicant's argument (Assuming, without admission, that the machine-learning process of classification described above were not an integral part of "calculating a target allotment," the claim as a whole still would incorporate the allegedly abstract idea of "calculating a target allotment" into a practical application at least because of the above-described machine-learning step. As noted above, a machine-learning process in itself is not a mental step, and thus cannot be a part of a mental step allegedly recited in a claim. Thus, the recitation of the machine-learning process represents a non-abstract element excluding any use of "calculating a target allotment" that does not also include performance of that machine-learning process. Accordingly, and for at least this reason, claim 1 does not act to "monopolize" the allegedly abstract process of "calculating a target allotment." Therefore, Applicant respectfully submits that claim 1 as currently presented is not drawn to a judicial exception, and thus recites patent-eligible subject matter under 35 U.S.C. § 101.), Examiner directs Applicant to the updated rejection under 35 USC 101 above, which clarifies that calculating target allotment is interpreted under the broadest reasonable interpretation as practically capable of performance by mental process, and thus an abstract idea.  Moreover, as provided in detail above, the addition of “machine learning” is not an integration of a practical application because it is recited with no details whatsoever as what the machine learning includes or how it is trained or implemented.  Therefore, the rejection is maintained.
	In response to Applicant's argument (Claim 1 is not drawn to an abstract idea because it is drawn to a "means or method for producing a certain result, or effect" but not to the general result or effect produced, under McRO. […] Similar to in McRO, the claim 1 is drawn to a combined order of specific rules. see Id. at 1314. For example, as part of "calculating a target allotment," claim 1 contains the limitations of "retrieving a plurality of previous verified matters," "classifying each previous version of the plurality of previous verified matters to a matter category using a classification machine-learning process, wherein the classification machine-learning process utilizes a previous verified matter as an input, and outputs a matter category, and is trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories," and "generating a matter category for each of the plurality of previous verified matters as a function of the classification process." Claim 1. Thus, claim 1 contains specific rules such as classifying previous versions of the previous verified matters to a matter category using a classification machine-learning process, and generating a matter category for each of the plurality of previous verified matters. Due to the specific rules used to produce a certain effect, claim 1 clearly does not seek to "monopolize 'the basic tools of scientific and technological work"' as the court in McRO cautioned. McRO, 837 F.3d at 1314. Instead, claim 1 merely recites a "means or method for producing a certain result, or effect" and does not monopolize the "result[] or effect" itself. Thus, claim 1 is not drawn to an abstract idea.), Examiner directs Applicant to the updated rejection under 35 USC 101 above, which clarifies the calculating a target allotment is part of the abstract idea itself.  Moreover, McRO was held to be eligible subject matter because the claimed expressly defined particular rules which resulted in an improvement to the automation process itself.  In the instant claims, the steps Applicant identifies as specific rules (i.e., limitations of "retrieving a plurality of previous verified matters," "classifying each previous version of the plurality of previous verified matters to a matter category using a classification machine-learning process, wherein the classification machine-learning process utilizes a previous verified matter as an input, and outputs a matter category, and is trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories," and "generating a matter category for each of the plurality of previous verified matters as a function of the classification process.") are describing the abstract idea itself, but for the “machine-learning” portion, which has been addressed under Step 2A, Prong 2, and Step 2B.  As previously addressed, the machine-learning portion is recited with no technical detail defining how it “utilizes a previous verified matter as an input” or “outputs a matter category” or how it is “trained using a training set”.  But for the words “machine learning”, these same steps can be reasonably performed by a person through mental evaluation.  Therefore, the rejection is maintained.
	In response to Applicant's argument (Much like the claims confronted in Core Wireless, the claims of the present application are directed to a "particular manner of summarizing and presenting information in electronic devices." Claim 1 of the present application includes summarizing and presenting information by "generat[ing] a filter set," where the filter set is based on a preference input and past user interaction. The filter set summarizes information by modifying the plurality of nutrimental artifacts which are eventually displayed within the display interface. Furthermore, claim 1, like the claims in Core-Wireless, is directed to a particular method of presenting information. Using a verified matter, the allotment value, and the filter set, the plurality of nutrimental artifacts are ordered and then displayed within the display interface.), the instant claims are distinguishable from Core Wireless, as the instant claims do not provide any detail regarding the display and display interface beyond identifying them by name in conjunction with the output of various information claimed.  In Core Wireless, the claims provided an improved user interface by claiming a specific manner of displaying, not just that information is being displayed.  For example, the claims define what is displayed (e.g., plurality of nutrimental artifacts), not how it is displayed as was the case in Core Wireless.  Even to the extent the claims recite that the ordered plurality of nutrimental artifacts [are displayed] within the display interface, the actual display interface is used in a conventional manner.  In contrast, Core Wireless specifically defined the manner of display as “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed, as well as requiring the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” Ultimately, this functionality improved the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu.  Merely displaying the result of an evaluation step, using a display comprising a display interface, in no particular manner as is the case in the instant claims, does not amount to an improvement to user interface technology.  Therefore, the rejection is maintained.
In response to Applicant's argument (Though Applicant contends that claim 1 is not directed towards a judicial exception, if claim 1 is found to be directed towards a judicial exception, Applicant submits that claim 1 amounts to significantly more than the judicial exception under step 2B. […] The Applicant contends that the Office has not shown that sorting and classifying health/nutrition data is widely prevalent or in commonly used in the industry. For example, the cited portion of Kotsiantis, at most, only shows that sorting and classifying data was well-known, routine, and conventional. However, the cited portion of Kotsiantis does not establish that sorting and classifying health/nutrition data using machine learning is well-known, routine, or conventional. Given the complex and sensitive nature of health/nutrition data, as well as the dire consequences that may result from misclassification, showing that machine learning for the purpose of classification of generic data is well-known, routine, and conventional is not sufficient to establish that machine learning for the purpose of classification of health/nutrition data is well-known, routine, and conventional. Without an explanation of these assertions the Applicant must request that these assertions be set aside, and the claims be allowed as written. Furthermore, Applicant submits that claim 1, when analyzed as a whole, contains and inventive concept. An inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. Bascom Global Internet Services v. AT&T Mobility, 827, F.3d, 1341, 1350 (Fed. Cir. 2016). Claim 1, as a whole, recites a unique system claim for a system for displaying nutrimental artifacts on a user device. This system includes a display interface, wherein the display interface configures the user device to, "calculate a target allotment" including "classifying each previous version of the plurality of previous verifiedPage 13 of 18 Caldwell Intellectual Property Law, LLC200 Clarendon St.59th FloorBoston, MA 02116 Application Serial No.: 16/919,497 Attorney Docket 1057-O55USC1matters to a matter category using a classification machine-learning process, wherein the classification machine-learning process utilizes a previous verified matter as an input, and outputs a matter category, and is trained using a training set including a plurality of previous verified matters correlated to a plurality of matter categories." Additionally, calculating a target allotment also includes generating a matter category for each of the plurality of previous verified matters as a function of the classification process. Furthermore, the display interface further configures the user device to receive a plurality of nutrimental artifacts including an allotment value and generate a filter set modifying the plurality of nutrimental artifacts, wherein generating a filter set modifying the plurality of nutrimental artifacts comprises: retrieving a preference input, generating a machine learning algorithm using training data, wherein the training data is created using a plurality of past user interactions, and generating the filter set using the machine learning algorithm and the preference input. Furthermore, as part of this unique system, the display interface further configured the user device to order the plurality of nutrimental artifacts as a function of the verified matter, the allotment value, and the filter set, and display the ordered plurality of nutrimental artifacts within the display interface.), Examiner directs Applicant to the updated rejection under 35 USC 101 above, which clarifies the abstract idea recited in the claims as including sorting and ordering the claimed information.  Moreover, the fact that the claims define the steps identified as an abstract idea  above as being performed by some generic hardware, such as a user device, provider device, central network, or display comprising a display interface is merely automating a process otherwise capable of being performed by mental process by adding a generic technical environment at the outset of the claims.  The steps Applicant identifies as not well-understood, routine and conventional computer functions is a mischaracterization of the additional elements, by including details that are part of the abstract idea itself.  Again, merely stating that the abstract idea is performed by a generic computer system does not amount to significantly more than the abstract idea as this is merely automating a manual process, which the courts have held to be insufficient to show a technical improvement.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715